PER CURIAM.
There is no basis for the trial court’s finding that appehee pled comparative negligence, and no competent substantial evidence supports the court’s findings that appellant knew or should have known ap-pellee-was impaired or that appellee was impaired. Accordingly, the trial court erred in determining that appellant was comparatively neghgent and in reducing appellant’s damage award. We reverse. *630On remand the trial court shall enter judgment for the full amount for appellant.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR.